DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/19/2021 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of adjustable support devices being extendable by a motor” as in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 24 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In relation to claim 22, it has been noted that the specification as filed fails to explicitly disclose that the motor that is in charge of extending the plurality of support devices is “a servo-motor”.  Paragraphs [0023] of the Specification as filed sets forth that the “tool head” may include an indexing device that e.g. using a servo-motor, allows for rotation of the inserts 300-303 into an engaged position” and further paragraph [0024] sets forth that the tool head 106 and/or the engaged insert 300 may be moved radially outward through the use of a servo-motor.  As such, the motor in charge of extending the plurality of support devices, the motor being “a servo-motor” was not described in the specification in such a way as to reasonably convey to 
In relation to claim 24, it has been noted that the specification as filed fails to explicitly disclose that the motor that is in charge of extending the plurality of support devices also centralizes the drill tube within the guide bore based on measurements from the contact-based measuring device.  The specification as filed does not disclose a motor that “centralizes the drill tube within the guide bore based on measurements from the contact-based measuring device”.  As such, the motor in charge of extending the plurality of support devices which is also in charge of centralizing the drill tube within the guide bore was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention, at the time the application was filed.
In relation to claim 27, it has been noted that the specification as filed fails to explicitly disclose that the motor that is in charge of extending the plurality of support devices is “powered by a battery onboard the apparatus”.  Paragraphs [0024] of the Specification as filed sets forth that the “tool head and/or the engaged insert” may be moved radially outward through the use of a servo-motor; such servos may be operated by a battery that is on-board the tool.  As such, the motor in charge of extending the plurality of support devices, the motor being “powered by a battery onboard the apparatus” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention, at the time the application was filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites on lines 1-2 that “the motor centralizes the drill tube within the guide bore based on a measurement from the contact-based measuring device”.  However, since claim 1 sets forth that the plurality of adjustable support devices are the ones being extendable by the motor, it is unclear how exactly this motor centralizes the drill tube within the guide bore.  Is it the same motors? Is this an additional motor?  Further clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 16-20, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. US 6,536,998 (hereafter--Hyatt--) in view of Azzopardi US 9,032,849 and in further view of Yamakage US 4,451,185 and in further view of Berstein US 4,289,431.
In regards to claim 1, Hyatt discloses as in Figures 1-27b, an apparatus (100, 200, 300, 400, 500, 600, 800, 900, 1000, 1100, 1200 and 1400), comprising a tool head (refer to the head 
Hyatt fails to disclose that the plurality of cutting inserts are different.
Nevertheless, Azzopardi teaches that it is well known in the art of deep drilling and boring to have a plurality of cutting inserts, the cutting inserts being different (see col 2, lines 54-57) in order to perform different cutting operations with the tool (col 2, lines 57-50).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to have the plurality of cutting inserts of Hyatt be different based on the teachings of Azzopardi to perform different cutting operations with the same tool.
Hyatt fails to disclose a contact-based measuring device that is positioned proximate to the head and selectively rotatable therewith and configured to measure a radial dimension of the inner diameter.
Nevertheless, Yamakage teaches that it is well known in the art of boring and deep drilling to have a contact-based measuring device (probe 43 of Figure 6) that is positioned proximate to a head (10) and selectively rotatable therewith (e.g. whenever the head rotates, 
Accordingly, it would also have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify Hyatt’s head such that it includes a contact-based measuring device as taught by Yamakage in order to have successive performance of both a boring/deep drilling operation and a measuring operation using the same tool.
Hyatt fails to explicitly disclose that there is a motor in charge of supplying pressure fluid (hydraulic pressure) from a pump.
Nevertheless, Berstein further teaches that it is well known in the art of boring to have a motor that actuates a pump in order to supply pressure fluid and as such that a regulated radial movement is generated (see Figure 7 and col 6, lines 41-43).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to provide Hyatt’s apparatus with a motor that actuates a pump as taught by Berstein in order to supply a desired pressure fluid or hydraulic pressure and regulate the radial movement of the pads.
In regards to claim 4, Hyatt as modified discloses the apparatus of claim 1, Hyatt as modified also discloses that the head (of Hyatt), the insert (of Hyatt as modified by Azzopardi), and the measuring device (Hyatt as modified by Yamakage) are retractable.
In regards to claim 6, Hyatt as modified discloses the apparatus of claim 1, Hyatt as modified also discloses that the plurality of adjustable support devices (of Hyatt) are extendable 
In regards to claim 7, Hyatt as modified discloses the apparatus of claim 1, Hyatt as modified also discloses that the head (of Hyatt) is capable of being used to perform machining operations at a position that is an axial length from an end of the workpiece, the axial length being at least 14 times of a diameter defined by the inner diameter.
In regards to claim 16, Hyatt as modified discloses the apparatus of claim 1, Hyatt as modified also discloses an indexing device (refer to the device of Hyatt that selectively radially actuates the cutting inserts) for selecting one of the plurality of inserts to engage with the inner diameter of the workpiece and maintaining the remainder of the inserts disengaged from the workpiece.  (Note that the term indexing is being interpreted as “the movement of a machine or part of one from one predetermined position to another in order to carry out a sequence of operations” https://www.google.com/search?q=indexing+definition&rlz=1C1GCEA_en___US815&oq=indexing+definition&aqs=chrome..69i57j0l7.3191j1j4&sourceid=chrome&ie=UTF-8; as such, note that the device that selectively permits the radial actuation of the cutting insert, moves from one predetermined position to another the cutting inserts in order to carry out a sequence of operations).
In regards to claim 17, Hyatt as modified discloses the apparatus of claim 4, Hyatt as modified also discloses that the head (of Hyatt), is are retractable, radially inwards to (about) the same diameter as the drill tube (in the same manner as the one disclosed on Figure 1A of the Applicant’s drawings as filed).
In regards to claim 18, Hyatt as modified discloses the apparatus of claim 1, Hyatt as modified also discloses a processor (of Hyatt as modified by Yamakage) capable of rendering a profile of the inner surface of the workpiece from measurements communicated thereto from 
In regards to claim 19, Hyatt as modified discloses the apparatus of claim 1, Hyatt as modified also discloses the tool is capable of being used on the workpiece, the workpiece being a part of a downhole tool.
In regards to claim 20, Hyatt as modified discloses the apparatus of claim 1, Hyatt as modified also discloses the tool is capable of being used on the workpiece, the workpiece being a drill collar for a downhole tool.
In regards to claim 24, Hyatt as modified discloses the apparatus of claim 1, Hyatt as modified also discloses the motor (of Hyatt) is capable of centralizing the drill tube within the guide bore based on measurement from the contact-based measuring device (as modified by Yamakage).
In regards to claim 25, Hyatt discloses as in Figures 1-27b, an apparatus (100, 200, 300, 400, 500, 600, 800, 900, 1000, 1100, 1200 and 1400), comprising a tool head (refer to the head where inserts are disposed as per Figures 1-27b); a plurality of cutting inserts (126, 226, 326, 1126, 1426, 426, 526, 626, 826, 826a/b, 926, 1026, 1226) coupled to the head and configured to engage an inner diameter of a workpiece (14) for machining the workpiece wherein each of the plurality of cutting inserts is independently selectable within the workpiece and such that the selected cutting insert is independently engageable with the inner diameter of the workpiece (refer to the Title, Abstract and the Detailed description of the Embodiments); a boring bar or drill tube (col 7, lines 4-5) coupled to the head, the boring bar or drill tube configured to extend through a guide bore in the workpiece to rotate the tool head therein; and a plurality of adjustable support devices (124, 230, 232, 330, 1130, 1430, 424, 530, 630 of Hyatt) that extend radially from the apparatus (Figures 1-27b of Hyatt), for centralizing the drill tube within the guide bore and the workpiece with respect to the inner diameter of the workpiece.

Nevertheless, Azzopardi teaches that it is well known in the art of deep drilling and boring to have a plurality of cutting inserts, the cutting inserts being different (see col 2, lines 54-57) in order to perform different cutting operations with the tool (col 2, lines 57-50).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to have the plurality of cutting inserts of Hyatt be different based on the teachings of Azzopardi to perform different cutting operations with the same tool.
Hyatt fails to disclose a contact-based measuring device that is positioned proximate to the head and selectively rotatable therewith and configured to measure a radial dimension of the inner diameter.
Nevertheless, Yamakage teaches that it is well known in the art of boring and deep drilling to have a contact-based measuring device (probe 43 of Figure 6) that is positioned proximate to a head (10) and selectively rotatable therewith (e.g. whenever the head rotates, the contact-based measuring device also rotates) and configured to measure a radial dimension (as in Figure 6) of an inner diameter of a workpiece being machined.  Note that the contact-based measuring device (43) is radially retractable in relation to the head and is connected to a processor (measurement control device 4) in order to determine and monitor the measurement of the diameter of the workpiece.  The contact-based measuring device measures the diameter of the bore after machining and as such it is possible to have successive performance of a boring operation and a measuring operation with the same tool (col 2 lines 3-14).
Accordingly, it would also have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify Hyatt’s head such that it includes a contact-based measuring device as taught by Yamakage in order to have successive performance of both a boring/deep drilling operation and a measuring operation using the same tool.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. US 6,536,998 (hereafter--Hyatt--); Azzopardi US 9,032,849; Yamakage US 4,451,185 and Berstein US 4,289,431, as applied to claim 1 and in further view of MacSpadden et al. US 3,991,653 (hereafter—MacSpadden--).
In regards to claim 21, Hyatt as modified discloses the apparatus of claim 1, Hyatt as modified also discloses the contact-based measuring device (Hyatt as modified by Yamakage).
However, fails to disclose that the measuring device is configured to clear debris from a surface of the inner diameter of the workpiece to be measured prior to measuring.
Nevertheless, MacSpadden teaches that it is well known in the art of probes to have a probe (35) in which a probe tip includes apertures that allow the high pressure air flowing through the probe to blow chips and other debris away from the region surrounding the probe's tip.  This permits more precise measurements to be taken.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to further modify Hyatt’s measuring device such that it includes apertures that allow to clear debris from a surface of the inner diameter of the workiece prior to measuring as taught by MacSpadden to permit precise measurements to be taken.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. US 6,536,998 (hereafter--Hyatt--); Azzopardi US 9,032,849; Yamakage US 4,451,185 and Berstein US 4,289,431, as applied to claim 1 and in further view of Venables et al. US 2015/0096436 (hereafter—Venables--).
In regards to claim 22, Hyatt as modified discloses the apparatus of claim 1, Hyatt as modified also discloses the motor, which actuates the hydraulic pressure thereby adjusting the plurality of supports.
However, fails to disclose that the motor is a servo motor.

Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to substitute Hyatt’s motor with Venables’s servo motor since it is a simple substitution of one known motor for another, in order to have a predictable result of powering a hydraulic pump to deliver a desired hydraulic fluid.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. US 6,536,998 (hereafter--Hyatt--); Azzopardi US 9,032,849; Yamakage US 4,451,185 and Berstein US 4,289,431, as applied to claim 1 and in further view of Delorenzis US 7,641,181.
In regards to claim 23, Hyatt as modified discloses the apparatus of claim 1, Hyatt as modified also discloses the motor, which actuates the hydraulic pressure thereby adjusting the plurality of supports.
However, fails to disclose that the motor is a piezo-electric motor.
Nevertheless, Delorenzis teaches that it is well known in the art of hydraulic pumps and motors, to have the motor that actuates the pump and therefore, the hydraulic fluid, be piezo-electric (see at least claim 33 of Delorenzis).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to substitute Hyatt’s motor with Delorenzis’s piezo-electric motor since it is a simple substitution of one known motor for another, in order to have a predictable result of powering a hydraulic pump to deliver a desired hydraulic fluid.
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kress US 6,536,997 in view of Azzopardi US 9,032,849 and in further view of Yamakage US 4,451,185.
In regards to claim 25, Kress discloses as in Figures 1-2 and 7, an apparatus (1), comprising a tool head (3); a plurality of cutting inserts (5) coupled to the head and configured to engage an inner diameter of a workpiece (7) for machining the workpiece wherein each of the 
Kress fails to disclose that the plurality of cutting inserts are different.
Nevertheless, Azzopardi teaches that it is well known in the art of deep drilling and boring to have a plurality of cutting inserts, the cutting inserts being different (see col 2, lines 54-57) in order to perform different cutting operations with the tool (col 2, lines 57-50).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to have the plurality of cutting inserts of Kress be different based on the teachings of Azzopardi to perform different cutting operations with the same tool.
Kress fails to disclose a contact-based measuring device that is positioned proximate to the head and selectively rotatable therewith and configured to measure a radial dimension of the inner diameter.
Nevertheless, Yamakage teaches that it is well known in the art of boring and deep drilling to have a contact-based measuring device (probe 43 of Figure 6) that is positioned proximate to a head (10) and selectively rotatable therewith (e.g. whenever the head rotates, the contact-based measuring device also rotates) and configured to measure a radial dimension (as in Figure 6) of an inner diameter of a workpiece being machined.  Note that the contact-based measuring device (43) is radially retractable in relation to the head and is connected to a processor (measurement control device 4) in order to determine and monitor the measurement 
Accordingly, it would also have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify Kress’s head such that it includes a contact-based measuring device as taught by Yamakage in order to have successive performance of both a boring/deep drilling operation and a measuring operation using the same tool.
In regards to claim 26, Kress as modified discloses the apparatus of claim 25, Kress as modified also that at least two of the plurality of adjustable support devices (17 and 20 of Kress) are located axially away from the head (3).
Claims 27-28, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedzlek US 2011/0058910 in view of Azzopardi US 9,032,849 and in view of Yamakage US 4,451,185 and in further view of Kress US 6,536,997.
In regards to claim 27, Nedzlek discloses as in Figure 13, an apparatus (310), comprising a tool head (318); a plurality of cutting inserts (316) coupled to the head and configured to engage an inner diameter of a workpiece for machining the workpiece wherein each of the plurality of cutting inserts (316) is capable of being independently (not influenced by at least some of other cutting inserts 316) selectable within the workpiece and such that the selected cutting insert (316) is independently engageable with the inner diameter of the workpiece (see Figure 13); a boring bar or drill tube (310) coupled to the head, the boring bar or drill tube configured to extend through a guide bore in the workpiece to rotate the tool head therein; and a plurality of support devices (350) that extend radially from the apparatus (Figure 13), for centralizing the drill tube within the guide bore and the workpiece with respect to the inner diameter of the workpiece.
Hyatt fails to disclose that the plurality of cutting inserts are different.

Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to have the plurality of cutting inserts of Nedzlek be different based on the teachings of Azzopardi to perform different cutting operations with the same tool.
Nedzlek fails to disclose a contact-based measuring device that is positioned proximate to the head and selectively rotatable therewith and configured to measure a radial dimension of the inner diameter.
Nevertheless, Yamakage teaches that it is well known in the art of boring and deep drilling to have a contact-based measuring device (probe 43 of Figure 6) that is positioned proximate to a head (10) and selectively rotatable therewith (e.g. whenever the head rotates, the contact-based measuring device also rotates) and configured to measure a radial dimension (as in Figure 6) of an inner diameter of a workpiece being machined.  Note that the contact-based measuring device (43) is radially retractable in relation to the head and is connected to a processor (measurement control device 4) in order to determine and monitor the measurement of the diameter of the workpiece.  The contact-based measuring device measures the diameter of the bore after machining and as such it is possible to have successive performance of a boring operation and a measuring operation with the same tool (col 2 lines 3-14).
Accordingly, it would also have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify Nedzlek’s head such that it includes a contact-based measuring device as taught by Yamakage in order to have successive performance of both a boring/deep drilling operation and a measuring operation using the same tool.

However, Kress further teaches that it is well known in the art of boring to have a boring bar with a plurality of radially adjustable cutting inserts and a plurality of adjustable support devices (guide pads 17 and 29) (col 4, lines 62-64), for centralizing the drill tube within the guide bore and the workpiece with respect to the inner diameter of the workpiece; the adjustable supports being actuated by a motor (which in a non-limiting embodiment, actuates hydraulic pressure).  By having the supports be adjustable, permits a defined degree of radial retraction/extension from which permits a highly accurate centering of the boring bar and higher alignment accuracy when machining.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to further modify Nedzlek’s support devices such that they are adjustable and extendable by a motor, as taught by Kress for a highly accurate centering of the boring bar and higher alignment accuracy when machining.
In regards to claim 28, Nedzlek as modified discloses the apparatus of claim 27, Nedzlek as modified discloses that the apparatus (as modified) is capable of centralizing itself using the plurality of adjustable support devices (as modified by Kress) based on an actual diameter of the guide bore (as modified by Kress).
In regards to claim 30, Nedzlek as modified discloses the apparatus of claim 27, Nedzlek as modified discloses that the plurality of inserts are independently selectable using a numerical control through movement of a pushrod (360 of Nedzlek).
In regards to claim 31, Nedzlek as modified discloses the apparatus of claim 27, Nedzlek as modified discloses that the measuring device (of Yamakage) inherently has a radius measurement accuracy, a radius measurement resolution, an axial measurement accuracy, and an axial measurement resolution.

Nevertheless, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide the measuring device with a desired accuracy value of the radius measurement, such as of ±25 µm, a desired resolution value of the radius measurement, such as of 25 µm, a desired accuracy value of the axial measurement, such as of ±50 µm, and a desired resolution value of the axial measurement, such as of 50 µm based on the teachings of Yamakage, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedzlek US 2011/0058910 in view of Azzopardi US 9,032,849 and in view of Yamakage US 4,451,185 and in further view of Kress US 6,536,997 as applied to claim 27 above, and in further view of Kim US 2016/0105132.
In regards to claim 29, Nedzlek as modified discloses the apparatus of claim 27, Nedzlek as modified discloses the motor onboard the apparatus.
However fails to disclose that the motor is powered by a battery.
Nevertheless, Kim teaches that it is well known in the art of hydraulic motors, to have the motor be powered by battery.
Accordingly it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify Nedzlek’s apparatus such that the motor is powered by a battery based on the teachings of Kim to provide more machining flexibility when machining.  Note also that the disclosure of the instant invention fails to provide criticality to having the “motor be powered by a battery” and it would have been obvious matter of design 
Response to Arguments
Applicant’s arguments filed on 04/19/2021 with respect to claims 1, 4, 6-7, 16-21 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection under: 35 USC § 103 35 U.S.C. 103 as explained on sections: 14-20 above, have been incorporated as aforementioned.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722